Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2. 		Claims 1, 13 and 20 have been amended to the current set of Claims filed on 	07/26/2022.
3.		Applicant’s 35 U.S.C. § 101 rejections arguments regarding Claims 1-20, see Pages 9-10 filed 07/26/2022, have been fully considered and are found to be persuasive.  
Therefore, the 35 U.S.C. § 101 rejections for Claims 1-20 are withdrawn. 
4.		Claims 1-20 are allowed as indicated in the reasons of allowance and in response to the current set of claims filed on 07/26/2022.

Examiner’s Amendment
5.		An examiner’s amendment to the record appears below. Should the changes and/or 	additions be unacceptable to applicant, an amendment may be 	filed as provided by 37 CFR 	1.312. To ensure consideration of such an amendment, it MUST be submitted no later than 	the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Attorney 	Marc A. Sockol, Reg #40,823 on 08/02/2022.

Listing of Claims:
	In the latest listing of claims dated 07/26/2022,
		Please amend Claims 1, 13 and 20 as follows: 
1.	(Currently Amended)  A multi-tenant system comprising:
one or more processors;
a plurality of tenant interfaces configured to support load balancing when multiple tenants of the multi-tenant system or multiple subscribers of the multiple tenants try to access the multi-tenant system concurrently, each tenant of the multiple tenants being associated with a subset of the plurality of tenant interfaces for load balancing; and
memory storing instructions that, when executed by the one or more processors, cause the multi-tenant system to perform:
storing a respective subscription dataset for each tenant of the multiple tenants of the multi-tenant system, each respective subscription dataset having one or more common data formats native to the multi-tenant system, each respective subscription dataset including billing data of subscribers of the multiple subscribers of the tenant and not including product or service usage data of the subscribers of the tenant;
determining, by a churn prediction engine, one or more primary features from a particular respective subscription dataset of a particular tenant of the multi-tenant system;
deriving, by the churn prediction engine, one or more secondary features from the one or more primary features;
generating, by the churn prediction engine, a particular churn prediction model based on the one or more primary features and the one or more secondary features, the churn prediction engine using a common machine learning algorithm capable of operating on the one or more common prediction formats native to the multi-tenant system so that the same machine learning algorithm can generate churn prediction models for different tenants of the multi-tenant system;
obtaining, by the churn prediction engine, a second subscription dataset of the particular tenant of the multi-tenant system, the second subscription dataset comprising billing data that is more recent than the particular respective subscription dataset of the particular tenant of the multi-tenant system; 
identifying, by the churn prediction engine using the particular churn prediction model and the second subscription dataset of the particular tenant of the multi-tenant system, one or more particular subscribers of the particular tenant of the multi-tenant system as a churn-risk; and
reporting the one or more particular subscribers of the particular tenant of the multi-tenant system identified as a churn-risk using at least one of the subset of the tenant interfaces associated with the particular tenant.
2.	(Previously Presented)  The multi-tenant system of claim 1, wherein the instructions further cause the multi-tenant system to perform:
determining, by the churn prediction engine, one or more different primary features from a different respective subscription dataset of a different tenant of the multi-tenant system;
deriving, by the churn prediction engine, one or more different secondary features from the one or more different primary features;
generating, by the churn prediction engine, a different churn prediction model based on the one or more different primary features and the one or more different secondary features;
obtaining, by the churn prediction engine, a third subscription dataset of the different tenant of the multi-tenant system, the third subscription dataset comprising billing data that is more recent than the different respective subscription dataset of the different tenant of the multi-tenant system; 
identifying, by the churn prediction engine using the different churn prediction model and the third subscription dataset of the different tenant of the multi-tenant system, one or more different subscribers of the different tenant of the multi-tenant system as a churn-risk; and 
reporting the one or more different subscribers of the different tenant of the multi-tenant system identified as a churn-risk.

3.	(Original)  The multi-tenant system of claim 2, wherein the one or more common data formats native to the multi-tenant system are independent of third-party data formats, and are not based on an integration of third-party data. 

4.	(Previously Presented)  The multi-tenant system of claim 3, wherein the churn prediction engine is configured to use the same machine learning algorithm for the particular churn prediction model and the different churn prediction model.

5.	(Original)  The multi-tenant system of claim 4, wherein the machine learning algorithm comprises a regression analysis. 
6.	(Previously Presented)  The multi-tenant system of claim 1, wherein the one or more primary features include date of last payment and subscription status.

7.	(Previously Presented)  The multi-tenant system of claim 6, wherein the one or more secondary features include length of time since the date of last payment. 

8.	(Previously Presented)  The multi-tenant system of claim 6, wherein the one or more secondary features include any of measures and statistics of plan information keywords.

9.	(Previously Presented)  The multi-tenant system of claim 6, wherein the one or more secondary features include any of measures and statistics of subscription billing amounts.

10.	(Previously Presented)  The multi-tenant system of claim 6, wherein the one or more secondary features include any of measures and statistics of subscription history.

11.  	(Previously Presented)  The multi-tenant system of claim 6, wherein the one or more secondary features include any of features derived from use by subscribers of products from different tenants on the multi-tenants system.

12.	(Original)  The multi-tenant system of claim 1, wherein the particular respective subscription dataset of the particular tenant of the multi-tenant system includes a limited number of examples of churn.

13.	(Currently Amended)  A method being implemented by a computing system including one or more physical processors, storage media storing machine-readable instructions, and a plurality of tenant interfaces configured to support load balancing when multiple tenants of [[]] a multi-tenant system or multiple subscribers of the multiple tenants try to access the multi-tenant system concurrently, each tenant of the multiple tenants being associated with a subset of the plurality of tenant interfaces for load balancing, the method comprising:
storing a respective subscription dataset for each tenant of the multiple tenants of a multi-tenant system, each respective subscription dataset having one or more common data formats native to the multi-tenant system, each respective subscription dataset including billing data of subscribers of the multiple subscribers of the tenant and not including product or service usage data of the subscribers of the tenant;
determining, by a churn prediction engine, one or more primary features from a particular respective subscription dataset of a particular tenant of the multi-tenant system;
deriving, by the churn prediction engine, one or more secondary features from the one or more primary features;
generating, by the churn prediction engine, a particular churn prediction model based on the one or more primary features and the one or more secondary features, the churn prediction engine using a common machine learning algorithm capable of operating on the one or more common prediction formats native to the multi-tenant system so that the same machine learning algorithm can generate churn prediction models for different tenants of the multi-tenant system;
obtaining, by the churn prediction engine, a second subscription dataset of the particular tenant of the multi-tenant system, the second subscription dataset comprising billing data that is more recent than the particular respective subscription dataset of the particular tenant of the multi-tenant system; 
identifying, by the churn prediction engine using the particular churn prediction model and the second subscription dataset of the particular tenant of the multi-tenant system, one or more particular subscribers of the particular tenant of the multi-tenant system as a churn-risk; and
reporting the one or more particular subscribers of the particular tenant of the multi-tenant system identified as a churn-risk using at least one of the subset of the tenant interfaces associated with the particular tenant.

14.	(Previously Presented)  The method of claim 13, further comprising:
determining, by the churn prediction engine, one or more different primary features from a different respective subscription dataset of a different tenant of the multi-tenant system;
deriving, by the churn prediction engine, one or more different secondary features from the one or more different primary features;
generating, by the churn prediction engine, a different churn prediction model based on the one or more different primary features and the one or more different secondary features;
obtaining, by the churn prediction engine, a third subscription dataset of the different tenant of the multi-tenant system, the third subscription dataset comprising billing data that is more recent than the different respective subscription dataset of the different tenant of the multi-tenant system; 
identifying, by the churn prediction engine using the different churn prediction model and the third subscription dataset of the different tenant of the multi-tenant system, one or more different subscribers of the different tenant of the multi-tenant system as a churn-risk; and 
reporting the one or more different subscribers of the different tenant of the multi-tenant system identified as a churn-risk.

15.	(Original)  The method of claim 14, wherein the one or more common data formats native to the multi-tenant system are independent of third-party data formats, and are not based on an integration of third-party data. 

16.	(Previously Presented)  The method of claim 15, wherein the churn prediction engine is configured to use the same machine learning algorithm for the particular churn prediction model and the different churn prediction model.

17.	(Original)  The method of claim 16, wherein the machine learning algorithm comprises a regression analysis. 

18.	(Previously Presented)  The method of claim 13, wherein the one or more primary features include date of last payment and subscription status.

19.	(Previously Presented)  The method of claim 18, wherein the one or more secondary features include length of time since the date of last payment. 

20.	(Currently Amended)  A non-transitory computer readable medium comprising computer readable  instructions configured to , when executed, cause one or more physical processors to perform:
	providing a plurality of tenant interfaces configured to support load balancing when multiple tenants of a multi-tenant system or multiple subscribers of the multiple tenants try to access the multi-tenant system concurrently, each tenant of the multiple tenants being associated with a subset of the plurality of tenant interfaces for load balancing;
storing a respective subscription dataset for each tenant of the multiple tenants of a multi-tenant system, each respective subscription dataset having one or more common data formats native to the multi-tenant system, each respective subscription dataset including billing data of subscribers of the multiple subscribers of the tenant and not including product or service usage data of the subscribers of the tenant;
determining, by a churn prediction engine, one or more primary features from a particular respective subscription dataset of a particular tenant of the multi-tenant system;
deriving, by the churn prediction engine, one or more secondary features from the one or more primary features;
generating, by the churn prediction engine, a particular churn prediction model based on the one or more primary features and the one or more secondary features, the churn prediction engine using a common machine learning algorithm capable of operating on the one or more common prediction formats native to the multi-tenant system so that the same machine learning algorithm can generate churn prediction models for different tenants of the multi-tenant system;
obtaining, by the churn prediction engine, a second subscription dataset of the particular tenant of the multi-tenant system, the second subscription dataset comprising billing data that is more recent than the particular respective subscription dataset of the particular tenant of the multi-tenant system; 
identifying, by the churn prediction engine using the particular churn prediction model and the second subscription dataset of the particular tenant of the multi-tenant system, one or more particular subscribers of the particular tenant of the multi-tenant system as a churn-risk; and
reporting the one or more particular subscribers of the particular tenant of the multi-tenant system identified as a churn-risk using at least one of the subset of the tenant interfaces associated with the particular tenant.

Reasons for Allowance
6.		The following is an Examiner’s statement of reasons for allowance:
The 35 U.S.C. § 101 rejection for Claims 1-20 is withdrawn since the claims recite additional elements that integrate the judicial exception into a practical application under step 2a prong two according to the January 2019 Revised Patent Eligibility Subject Matter guidance as well as the October 2019 Update: Subject Matter Eligibility.
For example; Independent Claims 1, 13 and 20 recite the limitation which contain additional elements (emphasized in bold) comprising:
	“one or more processors”;
	“a plurality of tenant interfaces configured to support load balancing when multiple 	tenants of the multi-tenant system or multiple subscribers of the multiple tenants try to access 	the multi-tenant system concurrently, each tenant of the multiple tenants being associated with 	a subset of the plurality of tenant interfaces for load balancing”;
	“memory storing instructions that, when executed by the one or more processors, 	cause the multi-tenant system to perform”;
“storing a respective subscription dataset for each tenant of the multiple tenants of the multi-tenant system, each respective subscription dataset having one or more common data formats native to the multi-tenant system, each respective subscription dataset including billing data of subscribers of the multiple subscribers of the tenant and not including product or service usage data of the subscribers of the tenant”;
“determining, by a churn prediction engine, one or more primary features from a particular respective subscription dataset of a particular tenant of the multi-tenant system”;
“deriving, by the churn prediction engine, one or more secondary features from the one or more primary features”;
“generating, by the churn prediction engine, a particular churn prediction model based on the one or more primary features and the one or more secondary features, the churn prediction engine using a common machine learning algorithm capable of operating on the one or more common prediction formats native to the multi-tenant system so that the same machine learning algorithm can generate churn prediction models for different tenants of the multi-tenant system”;
“obtaining, by the churn prediction engine, a second subscription dataset of the particular tenant of the multi-tenant system, the second subscription dataset comprising billing data that is more recent than the particular respective subscription dataset of the particular tenant of the multi-tenant system”;
“identifying, by the churn prediction engine using the particular churn prediction model and the second subscription dataset of the particular tenant of the multi-tenant system, one or more particular subscribers of the particular tenant of the multi-tenant system as a churn-risk”;
“reporting the one or more particular subscribers of the particular tenant of the multi-tenant system identified as a churn-risk using at least one of the subset of the tenant interfaces associated with the particular tenant”
		Examiner discloses that the additional elements of the “load balancing”, “machine 	learning algorithm”, “churn prediction engine” and the “prediction formats native to the multi-	tenant system” in conjunction with the claim limitations integrates the recited judicial exceptions 	into a practical application for Claims 1-20.
		Here, the computing system is able to predict churn in a multi-tenant system without 	using behavioral data. This reduces computing resource requirements and/or reduce the amount 	of processing time to predict chum in a multi-tenant system. Also, since the tenant data is stored 	in a native data format that is common across tenants of the multi-tenant system, the same churn 	prediction engine may be used to generate churn prediction models and predict churn for the 	different tenants without requiring lengthy and/or computationally intensive development in 	terms of computer resources (e.g., memory, bandwidth, processing speeds and/or the like). 
		Moreover, the tenant interfaces may support load balancing when multiple tenants 	(and/or multiple customers of the tenants) try to access the multi-tenant system concurrently 	(e.g., at the same time). The tenant interfaces may additionally or alternatively include an 	operator interface for use by a systems operator to configure or otherwise manage the multi-	tenant system. Each tenant may be associated with a subset of the total tenant interfaces for load 	balancing. The load balancing refers to the process of distributing a set of tasks over a set 	of  (computing units), with the aim of making their overall processing more efficient. Load 	balancing can optimize the response time and avoid unevenly overloading some compute nodes 	while other compute nodes are left idle.
		Therefore, due to the reasons stated above, the claim limitations for Claims 1-20 are 	indicative of integration into a practical application by improvements to the functioning of a 	computer, or to any other technology or technical field (see MPEP § 2106.05 (a)).
		Thus, Claims 1-20 are patent eligible over step 2a prong 2 via the 35 U.S.C. § 101 	analysis.

7.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		/DERICK J HOLZMACHER/		Patent Examiner, Art Unit 3623                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683